DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of May 26, 2020 are hereby accepted as FORMAL.
It is noted that claims 5-22 stand CANCELLED.
Related application 15/100,482 was checked during examination, including U.S. Patent 10,700,762, which issued from that application.
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Trademark in the Specification
The use of the term Blu-Ray®, which is a trade name or a mark used in commerce, has been noted in this application (Specification: page 19, line 15). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, independent claim 1 is indefinite and unclear in that on line 17 of claim 1 there is reference to “at least one beam port,” but, on line 19 of claim 1, there is reference to “each beam port.”  Thus, it is unclear in claim 1 if the claim language encompasses embodiments where there is “one beam port,” or only encompasses embodiments in which there are plural beam ports.
At the end of line 19 of claim 1, it is unclear in context what is meant by, “patten.”  Perhaps, “pattern” was meant.
On line 2 of dependent claim 2, it is unclear in context what is meant by “each of two beam ports” in that neither claim 2 nor claim 1 mentions “two beam ports.”
Each of dependent claims 2-4 is unclear, at least, in that it depends from unclear, independent claim 1.

Rejection under 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to claiming a computer program product in which the “computer storage medium” (line 1) could be transitory.
Independent claim 38 recites a “computer storage medium” (line 1) which is not characterized as being “non-transitory.”  Further, on lines 21-23 of page 19 of the specification, it is stated, “the computer program 131 can be stored in any way which is suitable for the computer program product 130,” which leaves open the possibility of any type of medium, including media that are transitory.  As indicated in MPEP 2106.03, subsection I, in the list of examples of “claims that are not directed to any of the statutory categories,” claims that are directed to “Transitory forms” fail to fall within one of the statutory categories of invention of 35 USC 101.  In that the “computer storage medium” in claim 38 would encompass transitory forms of media, claim 38 encompasses embodiments that fail to fall within the statutory categories of invention of 35 USC 101.  Thus, claim 38 is hereby rejected under 35 USC 101 for this reason.

Potentially-Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 as currently amended is potentially-allowable in that none of the prior art of record discloses in combination the claimed features, “beamformer configured to map at least one beam port to the at least two non- overlapping subarrays, the mapping including applying a set of expansion weights per beam port, the expansion weights for a beam port selected such that each beam port has a same power patten as a power pattern of a subarray of the at least two non-overlapping subarrays” (line 17-20), nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Each of dependent claims 2-4 is potentially-allowable in that each depends from potentially-allowable, independent claim 1.

Allowable Claims
The text of independent claim 23 is as follows:
“23. (New) A wireless device comprising an antenna array, the antenna array comprising dual polarized elements for beam forming, the antenna array further comprising a processor configured to cause the antenna arrangement to: generate one of one and two beam ports, the one of the one and two beam ports are defined by combining at least two non-overlapping subarrays, each subarray having two subarray ports, the two subarray ports having identical power patterns and mutually orthogonal polarizations A, B, 5Attorney Docket No: 1557-376PUSCON (P049503US02) the at least two non-overlapping subarrays are combined via expansion weights wA and wB, each of length M, where M > 2 is an arbitrary integer, expansion weights wA are applied to polarization A and expansion weights wB are applied to polarization B, the expansion weights wA and wB mapping the one of the one and two beam ports to subarray ports such that the one of the one and two beam ports have the same power pattern as the subarrays, and wherein at least some of the expansion weights wA and wB have identical non- zero magnitude and are related in phase; and transmit signals using the one of the one and two beam ports.”  (Bold added).
Independent claim 23 is allowable over the prior art of record in that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 24-37 depends ultimately from allowable, independent claim 23, each of dependent claims 24-37 is allowable for, at least, the reasons for which independent claim 23 is allowable.



Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Girnyk et al (‘762) is of general interest as having been considered during examination for double patenting.
Hong et al (CN 201229981 Y) is of general interest for the mention of an “expansion beam-forming network.”
Daniel et al (‘484) is of general interest for the disclosure relating to power patterns.
Namgoong et al (‘683) is of general interest for the disclosure relating to power patterns of subarrays.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648